People v Bing (2022 NY Slip Op 00517)





People v Bing


2022 NY Slip Op 00517


Decided on January 27, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 27, 2022

Before: Acosta, P.J., Renwick, Moulton, Higgitt, JJ. 


Ind No. 2972/17, 3858/18 Appeal No. 15154-15154A Case No. 2019-04773 

[*1]The People of The State of New York, Respondent,
vKaleem Bing, Defendant-Appellant.


Caprice R. Jenerson, Office of the Appellate Defender, New York (Stephanie Sonsino of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brent E. Yarnell of counsel), for respondent.

Judgments, Supreme Court, New York County (Curtis Farber, J.), rendered June 05, 2019, convicting defendant, upon his pleas of guilty, of assault in the first degree and bail jumping in the first degree, and sentencing him to consecutive terms of six years and one to three years, unanimously modified, as a matter of discretion in the interest of
justice, to the extent of directing that the sentences be served concurrently, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 27, 2022